Title: To John Adams from Thomas Wren, 20 April 1787
From: Wren, Thomas
To: Adams, John


          
            Portsmouth April 19. 20. 1787. 2 oClock the afternoon.
            Sir,
          
          I think it requisite to inform you that we have in our town Mr. Waller Mowbray, a printer, in rather a confined way of business, but of fair & honest character, to the utmost of my knowledge. An unknown person applied to him abt. two days ago for his assistance to work off some counterfit notes of several of the American States, and put into his hands extreme well-executed box blocks, & other materials for that purpose. Mowbray apparently, but reluctantly & in part only, consented, & gave information of this to Mr. Goldstone an eminent surgeon, and to Willm. Carter Esq a justice of the Peace here, with whom I have the honour of an intimacy, and who advised the sending off an express to your Excellency on this occasion. I proposed writing by this evenings post, but as the unknown person is to come for some notes on Sunday noon, Mr. Carter earnestly recommended the express. Mr. Mowbray incloses a letter giving a better account of this matter than I could on so short notice. Mr. Carter says he shall detain the man if he comes for his notes, before your answer arrives, but wishes for it as speedily as is convenient. Mr. Carter apprehends that it will rest with your Excellency to procure for him power to act, any farther than mere detention.—
          Your Excellencys reply may be directed either to William Carter Esq or to me, in Portsmouth—
          
          
          
          You will, sir, be a better judge how far this matter deserves your attention than we can possibly be. If there are any particulars of information, which I can obtain for you, You may, sir, most freely command your most obliged / and humble Servant
          
            Thomas Wren
          
        